Exhibit 10.2

PRO-DEX, INC.

AMENDED AND RESTATED 2004 DIRECTORS’ STOCK OPTION PLAN

This Amended and Restated 2004 Directors’ Stock Option Plan (the “Plan”) is
adopted in consideration for services rendered and to be rendered to Pro-Dex,
Inc. and related companies.

1. Definitions. Unless otherwise indicated or required by the particular
context, the terms used in this Plan shall have the following meanings:

(a) Board: The Board of Directors of Pro-Dex, Inc.

(b) Change of Control: shall mean the occurrence of any of the following events:

(i) Any “person” or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities;

(ii) A change in the composition of the Board of the Company occurring within a
one-year period, resulting in the change of sixty percent or more of the
directors serving on the Board from the beginning of the of the one-year period
to the end of the one-year period;

(iii) There is a merger or consolidation of the Company in which the Company
does not survive as an independent public company; or

(iv) The acquisition of all or substantially all the Company’s assets in a
transaction or series of related transactions with a third-party purchaser.

(c) Code: The Internal Revenue Code of 1986, as amended.

(d) Common Stock: The no par value common stock of Pro-Dex, Inc.

(e) Company: Pro-Dex, Inc., a corporation incorporated under the laws of
Colorado, together with any successors thereto.

(f) Date of Grant: The date on which an Option (see below) is granted under the
Plan.

(g) Effective Date: The date the Plan is approved by the Board, which is
September 12, 2011.

(h) Fair Market Value: If, at any time an Option is granted under the Plan, the
Company’s Common Stock is publicly traded, Fair Market Value shall be determined
as of the last business day for which the prices or quotes discussed in this
sentence are available prior to



--------------------------------------------------------------------------------

the date an Option is granted and shall mean (i) the closing price (on that
date) of the Common Stock on the principal national securities exchange by which
the Common Stock is traded, if the stock is then traded on a national securities
exchange; or, (ii) the last reported sale price (on that date) of the Common
Stock on NASDAQ, if the stock is not then traded on a national securities
exchange; or (iii) the closing bid price last quoted (on that date) by an
established quotation service for over-the-counter securities, if the stock is
not reported on NASDAQ. However, if the Common Stock is not publicly traded at
the time an Option is granted under the Plan, Fair Market Value shall be as
determined in good faith by the Board based on such valuations and other factors
it deems appropriate.

(i) Nonemployee Director: A person who is a member of the Board on the Date of
Grant and who is not an employee of the Company.

(j) Option: The rights to purchase a stated number of shares of Common Stock
granted pursuant to the terms, conditions and restrictions of the Plan and an
Option Agreement (as defined below).

(k) Option Agreement: The written agreement (including any amendments or
supplements thereto) between the Company and a Nonemployee Director designating
the terms, restrictions and conditions of an Option.

(l) Option Shares: The shares of Common Stock underlying an Option granted to a
Nonemployee Director.

(m) Optionee: A Nonemployee Director who has been granted an Option.

(n) Prior Plan: The 2004 Directors’ Stock Option Plan of the Company.

2. Purpose and Scope.

(a) The purpose of this Plan is to advance the interests of the Company and its
shareholders by affording Nonemployee Directors, whose participation and
guidance contribute to the successful operation of the Company, an opportunity
for investment in the Company and the incentive advantages inherent in stock
ownership in this Company. The Plan is also intended to further the efforts of
the company to attract and retain qualified Non-Employee Directors.

(b) This Plan authorizes that Options be granted to Nonemployee Directors
according to the formula set forth in Section 3 of this Plan.

(c) It is the further intent of the Plan that it conform in all respects with
(i) the requirements of Rule 16b-3 of the Securities Exchange Act of 1934 (“Rule
16b-3”) and (ii) the Code. To the extent that any aspect of the Plan or its
administration is at any time viewed as inconsistent with the requirements of
Rule 16b-3 or the Code, that aspect shall be deemed to be modified, deleted, or
otherwise changed as necessary to ensure continued compliance with Rule 16b-3 or
Code requirements.

(d) Notwithstanding any other provision in the Plan or an Option Agreement to
the contrary, if and to the extent that Code Section 409A is deemed to apply to
the Plan or any

 

-2-



--------------------------------------------------------------------------------

Option granted under the Plan, it is the general intention of the Company that
the Plan and all such Options shall, to the extent practicable, comply with Code
Section 409A, and the Plan and any such Option shall, to the extent practicable,
be construed in accordance therewith. Without in any way limiting the effect of
the foregoing, in the event that Code Section 409A requires that any special
terms, provisions or conditions be included in the Plan or any Option, then such
terms, provisions and conditions shall, to the extent practicable, be deemed to
be made a part of the Plan or Option, as applicable. Further, in the event that
the Plan or any Option shall be deemed not to comply with Code Section 409A,
then neither the Corporation nor the Board shall be liable to any Optionee or
other person for actions, decisions or determinations made in good faith.

3. Operation of the Plan.

(a) Grant of Options; Amount and Timing. The Board may grant Options to
Nonemployee Directors in such amounts and subject to such terms and conditions
as set forth in any Director Compensation Program of the Company adopted by the
Board, subject to the provisions of the Plan. All Options shall be exercisable
only as set forth in Sections 3(c) and 6 below and shall be subject to the other
terms and conditions set forth in this Plan or otherwise established by the
Company.

(b) Option Purchase Price. The exercise price for each Option Share shall be the
Fair Market Value of the Company’s Common Stock on the Date of Grant.

(c) Term. Each Option shall expire ten years after the Date of Grant, except
that an Option will expire, if not exercised, 90 days after the Optionee ceases
to be a Non-Employee Director of the Company.

(d) Amendments. This Plan may be changed or modified from time to time provided,
however, that, (i) no such change or modification shall impair any Option
previously granted under the Plan; (ii) the provisions relating to the amount,
price and timing of the Options shall not be amended more than once every six
months other than to comport with changes in the Code, the Employee Retirement
Income Security Act, or rules promulgated thereunder, or other applicable law;
and (iii) the approval by the affirmative vote of the holders of a majority of
shares of the Company’s securities present, or represented, and entitled to vote
at a meeting duly held in accordance with the applicable laws of the State of
Colorado, shall be required for any amendment which would do any of the
following:

 

  (i) materially modify the eligibility requirements for receiving Options under
the Plan;

 

  (ii) except as provided in Section 8 relative to capital changes, increase the
number of shares purchasable pursuant to the granting of any Option hereunder or
the exercise price of each Option;

 

  (iii) increase the maximum term of Options granted;

 

  (iv) decrease the minimum price at which Options may be granted;

 

-3-



--------------------------------------------------------------------------------

  (v) change the dollar amount pursuant to which Options may be granted at any
one time;

 

  (vi) change the timing of Option Grants; or

 

  (vii) increase the term of the Plan.

4. Number of Shares. The Board is authorized to appropriate, issue and sell for
the purposes of the Plan, an aggregate maximum of (i) the sum of (A) 100,000
shares of Common Stock, plus (B) any shares of Common Stock remaining available
for issuance under the Prior Plan as of the Effective Date of the Plan, plus
(C) any shares of Common Stock subject to an Option granted under the Prior Plan
or the Plan, which Option at any time is forfeited, cancelled, terminated,
expires or lapses for any reason without the issuance of shares pursuant to the
Option or (ii) the number and kind of shares of stock or other securities which
in accordance with Section 8 may be substituted for the shares authorized under
sub-section (i) or into which such shares shall be adjusted.

5. Eligibility. Options shall be granted under the Plan only to Nonemployee
Directors provided that any Nonemployee Director may waive his right to
participate in the Plan.

6. Exercise of Options.

(a) Each Option granted pursuant to this Plan shall be exercisable in full
commencing six months after the Date of Grant, except as otherwise determined by
the Board.

(b) Each Option may be exercised in whole or in part by delivering to the Chief
Financial Officer of the Company written notice of the number of shares with
respect to which the Option is to be exercised and by paying in full the
purchase price for the Option Shares as set forth in Section 7 herein; provided,
that an Option may not be exercised in part unless the purchase price for the
Option Shares purchased is at least $2,000.

(c) No Option may be exercised, and no Option Shares may be sold, transferred or
otherwise disposed of for a period of at least six months following the Date of
Grant of the Option.

 

-4-



--------------------------------------------------------------------------------

7. Payment for Option Shares. Upon exercise of any Option, the aggregate
exercise price shall be paid to the Company in cash or by certified or cashier’s
check. For any single purchase by an Optionee of Option Shares at a total
purchase price in excess of $2,000, the Company, in its sole discretion, upon
request by the Optionee, may permit all or part of the purchase price for the
Option Shares to be paid by (a) delivery to the Company for cancellation shares
of the Common Stock previously owned by the Optionee (“Previously Owned Shares”)
with a Fair Market Value as of the date of the payment equal to the portion of
the purchase price for the Option Shares that the Optionee does not pay in cash;
(b) having shares withheld from the amount of shares to be received by the
Optionee; or (c) complying with any other payment mechanism as the Company may
approve from time to time. Notwithstanding the above, an Optionee shall be
permitted to exercise his Option by delivering Previously Owned Shares only if
he has held, and provides appropriate evidence of such, the Previously Owned
Shares for more than six months prior to the date of exercise. This period (the
“Holding Period”) may be extended by the Company acting in its sole discretion
as is necessary, in the opinion of the Company, so that, under generally
accepted accounting principles, no compensation shall be considered to have been
or to be paid to the Optionee as a result of the exercise of the Option in this
manner. At the time the Option is exercised, the Optionee shall provide an
affidavit, and such other evidence and documents as the Company shall request,
to establish the Optionee’s Holding Period. As indicated above, an Optionee may
deliver shares of Common Stock as part of the purchase price only if the
Company, in its sole discretion agrees, on a case by case basis, to permit this
form of payment.

8. Change in Stock, Adjustments, Etc.

(a) In the event that each of the outstanding shares of Common Stock (other than
shares held by dissenting shareholders which are not changed or exchanged)
should be changed into, or exchanged for, a different number or kind of shares
of stock or other securities of the Company, or if further changes or exchanges
of any stock or other securities into which the Common Stock shall have been
changed, or for which it shall have been exchanged, shall be made (whether by
reason of merger, consolidation, reorganization, recapitalization, stock
dividends, reclassification, split-up, combination of shares or otherwise) then
there shall be substituted for each share of Common Stock that is subject to the
Plan but not subject to an outstanding Option hereunder, the number and kind of
shares of stock or other securities into which each outstanding shares of Common
Stock (other than shares held by dissenting shareholders which are not changed
or exchanged) shall be so changed or for which each outstanding share of Common
Stock (other than shares held by dissenting shareholders) shall be so changed or
for which each such share shall be exchanged. Any securities so substituted
shall be subject to similar successive adjustments.

(b) In the event of any such changes or exchanges, (i) the number, or kind, or
exercise price of the Option Shares or other securities that are then subject to
an Option or Options granted pursuant to the Plan shall be deemed automatically
adjusted in order to prevent dilution or enlargement of rights and (ii) such
adjustments shall be effective and binding for all purposes or the Plan.

9. Nontransferability of Option. Except as herein provided, no Option granted
under the Plan shall be transferable by the Optionee, either voluntarily or
involuntarily, except by will,

 

-5-



--------------------------------------------------------------------------------

by the laws of descent and distribution, or pursuant to a qualified domestic
relations order as defined in the Code or the Employee Retirement Income
Security Act or rules promulgated thereunder; and no Option shall be subject to
execution, attachment or similar process. Except as may be permitted by the
preceding sentence, an Option shall be exercisable during the Optionee’s
lifetime only by him or by his guardian or legal representative. Any attempt to
transfer an Option except as otherwise herein provided shall void the Option.
Notwithstanding anything herein to the contrary, an Option may be transferred to
an immediate family member or a family trust if such transfer is then permitted
by the rules adopted under Section 16(b) of the Securities Exchange Act of 1934,
as amended.

10. Rights as a Shareholder. No person shall have any rights as a shareholder
with respect to any shares covered by an Option until that person becomes the
holder of record of such shares and, except as provided in Section 8, no
adjustments shall be made for dividends or other distributions or other rights
as to which there is an earlier record date.

11. Securities Laws Requirements. No Option Shares shall be issued unless and
until, in the opinion of the Company, any applicable registration requirements
of the Securities Act of 1933, as amended (“Securities Act”), any applicable
listing requirements of any securities exchange on which stock of the same class
is then listed, and any other requirement of law or of any regulatory bodies
having jurisdiction over such issuance and delivery, have been fully complied
with. Each Option Agreement and each Option Share certificate may be imprinted
with legends reflecting federal and state securities laws restrictions and
conditions, and the Company may comply therewith and issue “stop transfer”
instructions to its transfer agent and registrar in good faith without
liability.

12. Disposition of Shares. To the extent reasonably requested by the Company,
each Optionee, as a condition of exercise, shall represent, warrant and agree,
in a form of written certificate approved by the Company, as follows: (a) that
all Option Shares are being acquired solely for his/her own account and not on
behalf of any other person or entity; (b) that no Option Shares will be sold or
otherwise distributed in violation of the Securities Act or any other applicable
federal or state securities laws; (c) that he/she will report all sales of
Option Shares to the Company in writing on a form prescribed by the Company; and
(d) that if he/she is subject to the reporting requirements under Section 16(a)
of the Exchange Act (i) he will not violate Section 16(b) of the Exchange Act,
(ii) he will furnish the Company with a copy of each Form 4 and Form 5 filed by
him, and (iii) he will timely file all reports required under the federal
securities laws.

13. Effective Date of Plan; Termination Date of Plan. The Plan shall be
effective on the date the Plan has been approved by the Board and the
shareholders of the Company. The Plan was adopted, subject to shareholder
approval, by the Board as of September 12, 2011. The Plan shall terminate on
September 12, 2021, except as to Options previously granted and outstanding
under the Plan at that time. No Options shall be granted after the date on which
the Plan terminates. In no event may the Option period exceed ten years from the
date on which the Option is granted. The Plan may be abandoned or terminated at
any earlier time by the affirmative vote of the holders of a majority of the
shares of Common Stock present, or represented, and entitled to vote at a
meeting duly held in accordance with the applicable laws of the State of
Colorado, except with respect to any Options then outstanding under the Plan.

 

-6-



--------------------------------------------------------------------------------

14. Withholding Taxes. The Option Agreement shall provide that the Company may
take such steps as it may deem necessary or appropriate for the withholding of
any taxes which the Company is required by any law or regulation or any
governmental authority, whether federal, state or local, domestic or foreign, to
withhold in connection with any Option including, but riot limited to, the
withholding of all or any portion of any payment or the withholding of issuance
of Option Shares upon the exercise of any Option.

15. Change of Control.

(a) Notwithstanding any other provision of the Plan to the contrary, and unless
and Option Agreement provides otherwise (or as may otherwise be required under
Code Section 409A), in the event of a Change of Control, all Options outstanding
as of the date of such Change of Control shall become fully vested and
exercisable, whether or not then otherwise vested and exercisable.

(b) Notwithstanding the foregoing, in the event of a merger, share exchange,
reorganization or other business combination affecting the Company, the Board
may, in its sole and absolute discretion, determine that any or all Options
granted pursuant to the Plan shall not vest or become exercisable on an
accelerated basis, if the Company or the surviving or acquiring corporation, as
the case may be, shall have taken such action, including but not limited to the
assumption of Options granted under the Plan or the grant of substitute options
(in either case, with substantially similar terms or equivalent economic
benefits as Options granted under the Plan), as in the opinion of the Board is
equitable or appropriate to protect the rights and interests of participants
under the Plan.

16. Restrictions. The Company may impose such restrictions on Options, shares
and any other benefits underlying Options hereunder as it may deem advisable,
including without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such securities.

17. Other Provisions. The following provisions are also in effect under the
Plan:

(a) The use of a masculine gender in the Plan shall also include within its
meaning the feminine, and the singular may include the plural, and the plural
may include the singular, unless the context clearly indicates to the contrary.

(b) Any expenses of administering the plan shall be borne by the Company.

(c) This Plan shall be construed to be in addition to any and all other
compensation plans or programs. The adoption of the Plan by the shareholders of
the Company shall not be construed as creating any limitations on the power or
authority of the Board to adopt such other additional incentive or other
compensation arrangements as the Board may deem necessary or desirable.

(d) The corporate laws of the State of Colorado shall govern all issues
concerning the relative rights of the Company and its shareholders under the
Plan. All other questions and obligations under the Plan shall be construed and
enforced in accordance with the

 

-7-



--------------------------------------------------------------------------------

internal laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.

(e) Notwithstanding anything to the contrary contained in this Plan, this Plan
is intended to comply with the California Corporate Securities Law of 1968 and
the rules and regulations promulgated thereunder.

(f) If any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

(g) Headings are given to the sections of this Plan solely as a convenience to
facilitate reference. The reference to any statute, regulation or other
provision of law shall be construed to refer to any amendment to or successor of
such provision of law.

(h) The Plan shall be binding upon the Company, its successors and assigns, and
Optionees, their executors, administrators and permitted transferees and
beneficiaries.

 

-8-